Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 15, 2021

                                      No. 04-21-00367-CV

                             IN THE INTEREST OF A.H., a child

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01403
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

       Appellant Dad’s brief was due to be filed with this court on October 7, 2021. See TEX. R.
APP. P. 38.6(a). After the due date, Dad filed a motion for an extension of time to file his brief
until November 1, 2021.
       Appellant Dad’s motion is GRANTED. His brief is due on November 1, 2021.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of October, 2021.


                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court